Mr. Justice Lawrence delivered the opinion of the Court: This is an appeal from an order of the circuit court, determining the special dower of Phebe G. Strawn, widow of Jacob Strawn, the case having been carried to that court from the county court. Jacob .Strawn died on the twenty-third of August, 1865, leaving an estate valued at $500,000, and eight children, of whom three were the offspring of a former wife, and five were the children of appellee. They were all of age, but four of the. five children made the widow’s house their home, though traveling much of the time during the year succeeding their father’s death. The homestead occupied by the widow is a large and valuable house, and her family consisted, besides the children above referred to, of herself, a young woman raised by the family, a house-keeper, a cook, a manservant, and a man who acted as superintendent of the large farm under the widow’s control. Under these circumstances, the appraisers allowed to the widow beds, bedsteads and bedding estimated at $400; household and kitchen furniture estimated at $1600, and provisions for a year estimated at $1590. The circuit court approved this allowance, and the three stepchildren of the appellee appealed. The controversy relates only to the three items above named. The statute gives to the widow such beds, bedsteads, bedding and household and kitchen furniture as may be necessary for herself and family, and provisions for a year for herself and family. The report of the appraisers states each specific article allowed under the head of household and kitchen furniture, and an examination of their report shows that their allowance was very far from being extravagant for furnishing a large and comfortable house, such as the homestead is shown to be. But the objection taken by counsel for appellants, and the ground upon which the appeal is prosecuted, is, that the word family, as used in the statute, means only the minor children of the deceased, and if - there are no minor children, then the widow is entitled only to such bedding, furniture and provisions as are necessary for the use of one person, and that the. word family can not include servants, or children who have attained their majority and still live with their mother, or persons who have been domesticated in the family during the lifetime of its head, or such visitors and guests as the social position of the widow will compel her to receive. It is insisted that no distinction should be made in the amount and character of the allowance between the widow of a man of large fortune, left with an ample and well furnished homestead upon her hands, and obliged either to abandon it, or to employ servants for its proper care, and a widow who is left in possession of a small house, which she has been accustomed to care for by the labor of her own hands. We do not deem this a reasonable construction of the statute. It can not be supposed that the legislature, when it used the words “necessary furniture” and “provisions for a year,” designed to use the words in a rigid and unbending sense, to be construed in all cases without reference to the circumstances of the parties. If that were so, we should be obliged to say that many articles of furniture to be found in all comfortable houses, were not. absolutely indispensable, and that the provisions for a year might be reduced to a certain amount of bacon and corn meal. The reasonable intent to be imputed to the legislature is, that it designed the appraisers, in fixing this amount, should take into view the condition and mode of life in which the widow was left by the death of her husband, and to regard as necessary that furniture which is the ordinary and appropriate furniture of such homesteads. So, too, in regard to the word family. Inasmuch as the children of the appellee were all of age, although some of them were still members of the maternal family, it is claimed that the provisions allowed should only be such as would be required for the sustenance of the widow alone. But we are of opinion the legislature intended, by the word family, to include such persons as constituted the family of the deceased at the time of his death, whether servants, or children who had attained their majority. In this, of course, we do not include boarders, but only the persons constituting the private household of the deceased. It was the design of the legislature to furnish the necessary sustenance for such household for one year after the death of the husband, and to enable the widow to keep what death had spared of her domestic circle, unbroken, during that time, notwithstanding the loss of her husband. This is the humane construction, and is most consistent with the kindly and liberal spirit which marks all our legislation in regard to widows. The judgment of the circuit court is affirmed. Judgment affirmed.